Citation Nr: 1757927	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-02 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus (DM), type II, to include as due to exposure to herbicide agents. 

2. Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicide agents.

3. Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to exposure to herbicide agents. 

4. Entitlement to service connection for a skin condition, to include as due to exposure to herbicide agents and environmental hazards, including fuel oil. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and her son 


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to September 1970.  The Veteran died in October 2014.  The Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in which the RO denied entitlement to service connection for DM, ischemic heart disease, IBS, and a skin condition.  A Notice of Disagreement (NOD) was filed in August 2012.  A Statement of the Case (SOC) was issued in December 2013.  A substantive appeal (VA Form-9) was filed in January 2014.

In November 2014, the Appellant filed an Application for Dependency and Indemnity Compensation (DIC), Death Pension, and/or Accrued Benefits, documenting her desire to continue the Veteran's appeal, and has been accepted as a proper substitute in this matter.

Supplemental Statements of the Case (SSOCs) were issued in March and May 2016.

In May 2017, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issue of entitlement to service connection for a skin condition, to include as due to exposure to herbicide agents and environmental hazards, including fuel oil, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Although the Veteran served during the Vietnam era, he did not serve in county in the Republic of Vietnam or in the inland waterways of the Republic of Vietnam, and thus he may not be presumed to have been exposed to herbicide agents during his period of active duty service.

2.  The Veteran's DM and ischemic heart disease was not present during service or for many years thereafter and are not otherwise shown to be related to service.

3. The Veteran's IBS was not present during service and is not otherwise shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for establishing service connection for ischemic heart disease have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for establishing service connection for irritable bowel syndrome have not been met. 38 U.S.C. §§ 1110, 1116, 5107 (West 2012); 38 C.F.R.        §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In a February 2016 letter, VA notified the Appellant of the evidence required to substantiate her claim. The Appellant was informed of the evidence VA would attempt to obtain and of the evidence that the Appellant was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A.       § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.

II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2016).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus and an organic heart disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a veteran, service connection for certain disorders, such as DM and ischemic heart disease, may be presumed to have been incurred during such service if they are manifest to a compensable degree at any time after service. 38 U.S.C. § 1116 (West 2012); 38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e) (2017).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113 (West 2012); 38 C.F.R. § 3.307 (d) (2017). 

Generally speaking, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii).  However, service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101 (29)(A) (West 2012).  Service offshore of the Republic of Vietnam is inconsistent with the definition of service in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii); See VA Gen. Coun. Prec. 27-97, 72 Fed. Reg. 63604 (1997).

A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service. 38 C.F.R. § 3.307 (a)(6)(iii); See VA Gen. Coun. Prec. 27-97, 72 Fed. Reg. 63604 (1997).  Service in deep-water naval vessels offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam, is not included as service in the Republic of Vietnam for purposes of presumptive service connection for diseases related to herbicide exposure.  66 Fed. Reg. 23166   (2001); 38 U.S.C. § 1116 (a)(1)(A); 38 C.F.R. § 3.307 (a)(6)(iii); Haas v. Peake, 525 F. 3d 1168 Caselaw Caution (Fed. Cir. 2008).  For claims based on service in the Republic of Vietnam, the presumptive provisions require visitation in Vietnam pursuant to 38 C.F.R. § 3.307 (a), or service in the inland waterways of Vietnam. VA Gen. Coun. Prec. 27-97, 72 Fed. Reg. 63604 (1997); Haas, 525 F. 3d at 1168 Caselaw Caution.

What constitutes inland waterways is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M21 (Manual) for interpretive guidance.  The manual maintained that inland waterways included rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  The Manual clearly stated that service aboard a ship that merely anchored in an open deep-water harbor along the Vietnam coast did not constitute inland waterway service to establish presumptive exposure to herbicide agents.  Any such anchorage was considered to be in "blue water" which did not provide for a presumption of herbicide exposure.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. pt. ii, ch. 2, § C.10.k.

A recent amendment to the VA's Adjudication Procedure Manual classifies inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because those waterways are distinct from ocean waters and related coastal features, service on those waterways is considered service in the Republic of Vietnam.  Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  See VBA Manual M21-1, pt. IV.ii.1.H.2.b.

In this case, the Veteran's period of active duty service from November 1962 to September 1970 did not include service in country in the Republic of Vietnam, or the inland waterways of Vietnam; thus, he is not afforded the presumption of exposure to herbicide agents for service during the Vietnam era.  38 C.F.R.          § 3.307 (a)(6)(iii) (2017); Haas, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus and Ischemic Heart Disease 

Factual Background and Analysis 

The Appellant, as the authorized substituted party and surviving spouse, seeks entitlement to service connection for DM and ischemic heart disease.

The Appellant maintains that the Veteran's DM and ischemic heart disease were due to his exposure to Agent Orange (AO) while performing the duties of his military occupational specialty (MOS).  The Veteran's MOS was as a boiler room trainee aboard the USS Bon Homme Richard (CVA-31) from November 1962 to December 1964, and as an aviation structural mechanic aboard the USS Constellation (CVA-64) from June 1966 to November 1966.  See U.S. Navy Commendation for Outstanding Performance aboard the USS Constellation. 

At the time of the Veteran's death, he was diagnosed with DM and ischemic heart disease as established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain a diagnosis of DM, type II, and ischemic heart disease variously diagnosed as coronary artery disease, old myocardial infarction, carotid stenosis, and status post coronary angioplasty.  The service treatment records (STRs) did not indicate an in-service injury or diagnosis of DM or ischemic heart disease.  Therefore, the remaining inquiry is whether the record evidence demonstrates a causal link between DM and ischemic heart disease and the Veteran's period of service, including any claimed exposure to herbicide agents.  Upon review of the record evidence, the Board concludes that the evidence of record is against a finding that the Veteran's DM and ischemic heart disease were related to his period of active duty service.

A December 1991 VA emergency room (ER) record indicated that the Veteran sought ER treatment for retrosternal chest pain.  The Veteran was diagnosed with an acute inferolateral wall myocardial infarction and post infarction angina.  The Veteran received in-patient care for his heart condition for approximately four days from November 1991 to December 1991.  Also, the Veteran received the first of many cardiac catheterizations after his admission to the VA medical center for treatment.

A January 1992 VA examination report indicated that the Veteran was diagnosed with DM, type II.  The Veteran was also diagnosed with status post (s/p) percutaneous transluminal coronary angioplasty and abnormal cardiac enzymes.  A review of the clinical evidence of record indicated that the Veteran was treated for DM and ischemic heart disease from the time of his diagnoses in December 1991 and January 1992 up until his death in October 2014. 

In a May 2011 statement, the Veteran claimed that he observed a "brownish-orange substance mixed with hot oil overflow on the surface of the aircraft" he maintained aboard the USS Constellation.  The Veteran believed that the substance was Agent Orange. 

An October 2011 Personnel Information Exchange System (PIES) report reveals that the Veteran's service in Vietnam could not be determined.  The report reflects that the Veteran served aboard the USS Bon Homme Richard, which was stationed in the official waters of the Republic of Vietnam in June 1964, August 1964 to November 1964, and in-country for one day in November 1964.  The Veteran was attached to Attack Squadron 155 aboard the USS Constellation, which the U.S. Department of Defense (DOD) credited with Vietnam service from June 1966 to July 1966, August 1966, September 1966 to October 1966, and in November 1966.  However, the report indicated that the Veteran's service record did not provide conclusive proof of in-country service.

An August 2012 Defense Personnel Records Information Retrieval System (DPRIS) report shows that the 1964 command history and deck logs for the USS Bon Homme Richard revealed that the ship did not dock or transit the inland waterways of the Republic of Vietnam.  According to the PIES report, military personnel did not disembark, "step foot", in the Republic of Vietnam during that period of time.

An August 2012 Joint Service Records Research Center (JSRRC) memorandum of record revealed that there was no evidence that Navy or Coast Guard ships transported tactical herbicides from the U.S. to the Republic of Vietnam or that ships operating off the cost of Vietnam used, stored, tested, or transported tactical herbicides.  JSRRC could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Ultimately, JSRRC stated that it could not provide any evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

In an August 2012 VA memorandum regarding exposure to AO, Special Operations officials determined that, based upon a review of the evidence of record, the Veteran's AO exposure could not be verified.  The memorandum reflects that the Special Operations officials followed all procedures in their efforts to verify the Veteran's exposure to AO as due to contact with exposed aircraft in Vietnam. 

During the October 2013 decision review officer (DRO) hearing, the Veteran testified that he cleaned, inspected, and painted airplanes that dispersed AO in the Republic of Vietnam.  The Veteran testified that he removed camouflage paint from the aircraft with toluene, aliphatic, naphtha, and paint thinner for 16 hours a day.  The Veteran asserted that he was not aware that a substance was on the aircraft or that the substance dripped from aircrafts' wings.  The Veteran testified that he had his first heart attack in 1982/1983, that he had three attacks thereafter, and that he was diagnosed with DM in the 1990s, all due to his exposure to AO. 

In a March 2016 statement, the Appellant claimed that the Veteran did not have any health issues prior to his service on the USS Constellation.  The Appellant claimed that the Veteran started having chest pains at age 40 and had a massive heart attack in November 1990.  The Appellant asserted that the Veteran developed DM after his second heart attack.  The Appellant submitted the Veteran's U.S. Navy Commendation awarded for outstanding performance of duty while attached to and serving with Attack Squadron 155 embarked on the USS Constellation during the period of June 1966 to November 1966.

During the May 2017 hearing, the Appellant and her son testified that the Veteran's MOS included duties as a Plane Captain.  According to the Appellant, the Veteran cleaned A4 Sandburn fighter jets and planes that sprayed chemical agents for 6 months in June 1966 to December 1966 without protective equipment.  The Appellant testified that a nurse at Camden Clark Hospital in Parkersburg, WV informed the Appellant that the Veteran's conditions were related to exposure to AO.  The Appellant testified that the Veteran was placed in a nursing facility due to heart and kidney failure and then hospitalized for 2 months before his death.

Based upon a review of the evidence of record, the Board finds that service connection for DM and ischemic heart disease, to include as due to exposure to herbicide agents it not warranted.  In so finding, the Board observes that STRs revealed no abnormalities that were attributed to DM or ischemic heart disease during service. The Veteran's military personnel record, including his DD Form 214, does not show in-country service in Vietnam, the Korean demilitarized zone, or regular operation, maintenance, and service aboard C-123 aircraft. 38 C.F.R. § 3.307 (a)(6)(iii), (iv),(v). See VA Gen. Coun. Prec. 27-97, 72 Fed. Reg. 63604 (1997); Haas. 

With regard to verification of AO exposure, the Board observes the October 2011 PIES report, which indicated that the Veteran's service in Vietnam could not be determined.  The report revealed that the Veteran's service record did not provide conclusive proof of in-country service, despite the USS Bon Homme Richard's and the USS Constellations service in the waters near the Republic of Vietnam.  The August 2012 DPRIS report revealed that the 1964 command history and deck logs of the USS Bon Homme Richard revealed that the ship did not dock or transit the inland waterways of the Republic of Vietnam and that personnel did not disembark, "step foot", in the Republic of Vietnam.  The August 2012 JSRRC memorandum disclosed that it could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Most critically, JSRRC concluded that it could not provide any evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  JSRRC's finding was reiterated in the August 2012 VA special operations memorandum that determined that the Veteran's AO exposure could not be verified.  Based on the foregoing, the Board finds that the Appellant has not established that the Veteran served in country in Vietnam for presumed exposure to AO, that he had actual exposure to AO, or that his DM and ischemic heart disease were attributable to his military service. 

Although the October 2011 PIES report documented the USS Bon Homme Richard's one day, in-country service in November 1964, the August 2012 DPRIS report confirmed that the ship did not dock or transit the inland waterways of the Republic of Vietnam.  Pursuant to the VA Adjudication Procedure Manual M21-1MR, service aboard a ship that merely anchored in an open deep-water harbor along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicide agents.  Any such anchorage was considered to be in "blue water" which did not provide for a presumption of herbicide exposure.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. pt. ii, ch. 2, § C.10.k.  Most critically, although the USS Bon Homme Richard and USS Constellation were credited with service in the coastal waters of the Republic of Vietnam, there is no record that military personnel from the USS Bon Homme or USS Constellation disembarked in the Republic of Vietnam or of the Veteran's in-country service.

Furthermore, the Veteran received an U.S. Navy Commendation for outstanding performance of duty while attached to and serving with Attack Squadron 155 aboard the USS Constellation.  38 C.F.R. 3.307 (a)(6)(v) provides presumptive service connection for exposure to herbicide agents for veterans that regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam War era. The Appellant testified that the Veteran cleaned and maintained A6 Sandburn fighter jets and planes that dispersed Agent Orange.  With regard to the Veteran's MOS as an aviation structural mechanic aboard the USS Constellation, the Board observes that C-123 aircraft were used for military airlift, medical transport, and cargo transport operations in the U.S. and internationally during the Vietnam War era.  See C-123 Airplanes and Agent Orange Residue, www.publichealth.va.gov (12/01/2017).  The aircraft were not used in attack squadrons; therefore it can reasonably be determined that the Veteran did not operate, maintain, or serve onboard C-123 aircraft while aboard the USS Constellation.  Therefore, presumptive service connection for DM and ischemic heart disease due to AO exposure on the basis of maintaining herbicide exposed aircraft is not applicable in this case.

Additionally, the Veteran was not diagnosed with DM and ischemic heart disease until approximately 20 years after separation from service.  The Veteran's DM and ischemic heart disease did not manifest to a compensable degree within the one year presumptive period after separation and therefore, presumptive service connection for DM and ischemic heart is not warranted. 

With regard to the Veteran's and Appellant's assertions, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board recognizes the Appellant's belief that the Veteran is entitled to service connection for DM and ischemic heart disease.  However, the evidence does not indicate that the Veteran was exposed to AO and therefore his DM and ischemic heart disease may not be attributed to his military service. 

For the foregoing reasons, the Board finds that service connection for DM and ischemic heart disease, to include as due to exposure to herbicide agents, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

Irritable Bowel Syndrome

Factual Background and Analysis

The Appellant, as the authorized substituted party and surviving spouse, seeks entitlement to service connection for IBS.  The Appellant maintains that the Veteran's IBS was due to exposure to AO while performing the duties of his MOS.

At the time of the Veteran's death, he was diagnosed with IBS as established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain a diagnosis of IBS, variously diagnosed as diverticulosis colon and benign colonic polyps.  Service treatment records (STRs) indicate in-service complaints of abnormalities attributed to a gastrointestinal (GI) and/or bowel condition.  However, the remaining inquiry is whether the evidence demonstrates the incurrence of IBS in service or as a result of AO exposure.  Upon review of the evidence, the Board concludes that the evidence of record is against a finding that the Veteran's IBS condition is related to his military service, including AO exposure.

An April 1967 STR indicated that the Veteran complained of "stomach trouble" and burning GI pain after eating spicy/greasy food.  The Veteran reported that the symptoms lasted for 20 to 30 minutes.  An August 1967 STR indicated that the Veteran was "sick to the stomach" and experienced nausea in the mornings.  The Veteran complained that he continued to experience GI pain after eating spicy/greasy food.  The Veteran was later diagnosed with spastic bowel and exhibited symptoms such as: occasional diarrhea, flatus (gas), nausea, excessive nervousness, and a GI related burning sensation after eating for the preceding 2 months.  A June 1969 STR documented the Veteran's abdominal distress and mild epigastric pain.

A December 2003 VA treatment record indicated that the Veteran was diagnosed with IBS and colon polyp/diverticulosis.  The veteran reported experiencing diarrhea.

At the October 2013 DRO hearing, the Veteran testified that his stomach problems begin in 1967 and that he was treated at sick call.  At the time of the hearing, the Veteran reported taking medication for his stomach problems.  The Veteran testified that his IBS was due to exposure to AO.

In November 2013, the Veteran was afforded a VA GI examination.  The Veteran was diagnosed with IBS; diverticulosis colon; and benign colonic polyps.  The Veteran reported experiencing constipation and occasional diarrhea that he treated by eating prunes and with over-the-counter (OTC) medications.  The Veteran also reported experiencing diarrhea after taking Metformin, a DM medication, and lower abdominal cramps prior to making bowel movements.  The VA examiner opined that it is less likely as not that Veteran's IBS was incurred in or caused by military his service.  The rationale being that the Veteran was seen in sick call on April 26, 1967, August 15, 1967, and August 24, 1967 for upper GI or acute gastritis related symptoms.  The VA examiner noted that a diagnostic testing was not performed and the Veteran was prescribed medication for GI related symptoms/problems.  According to the examiner, the Veteran did not report any GI related symptoms for the remainder of his military career.  The examiner further noted that the Veteran's August 1970 separation examination report did not reveal any GI related abnormalities, that after discharge, VA treated the Veteran for a coronary condition and the Veteran did not complain of any GI related problems.  After discharge, the Veteran did not complain of any GI related problems until October 2003 when he developed diarrhea as a complication of taking Niaspan and a 2004 colonoscopy revealed extensive diverticulosis and benign polyps.  Overall, there was no documentation of the Veteran having any GI problems between August 1967 and October 2003.  The examiner conclude that it is thus less likely than not that the Veteran's IBS and other intestinal conditions incurred in or was caused by the Veteran's military service.  The examiner further concluded that it would be more likely that the Veteran's intestinal condition was caused by overuse of laxatives between 1970 until the date of his November 2013 VA GI examination.

A review of the VA clinical evidence indicates that the Veteran's IBS was listed on the active problem list until the time of his death.  

In a statement and during the May 2017 hearing, the Appellant asserted that the Veteran did not have any health issues prior to his service aboard the USS Constellation.  The Appellant testified that a VA nurse informed her that the Veteran's condition was a result of his AO exposure.

Based upon the aforementioned evidence, the Board finds that service connection for IBS, to include as due to exposure to herbicide agents, is not warranted.  In so finding, the Board observes the November 2013 VA medical opinion that attributes the Veteran's IBS to his post-service, extensive, 40 year use of laxatives.  The VA examiner noted that although the Veteran was diagnosed with spastic bowel and treated for other GI related symptoms in service, the Veteran's August 1970 separation examination report did not reveal any GI related abnormalities.  The examiner noted that the Veteran was treated for a heart condition after separation and did not report any GI related symptoms.  Most notably, the examiner highlighted the fact that the Veteran did not complain of GI related problems after separation from service until October 2003 when he developed diarrhea as a complication of taking Niaspan.  Based upon a review of the evidence, the examiner determined that it is less likely than not that the Veteran's IBS was related to his military service.

It is well established that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this appeal, the November 2013 VA examiner examined the Veteran, reviewed the claims file, and provided an adequate explanation for the medical opinion reached.  Thus, the medical opinion is accorded significant probative value and it speaks to the question at hand, whether the Veteran's IBS is attributable to his military service. 

The Appellant also contended that the Veteran was entitled to service connection for IBS due to his AO exposure.  The Board observes that the August 2012 PIES, JSRRC, and VA memorandum (Special Operations) reports indicated that the Veteran's AO exposure could not be verified.  The August 2012 PIES report indicated that the Veteran served aboard U.S. Navy ships credited with service in the coastal waters of Vietnam.  However, the Veteran's in-country service could not be verified as there is no record that the Veteran disembarked in the Republic of Vietnam during his period of service, or that he was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

Additionally, the Veteran was not diagnosed with IBS until approximately 30 years after separation from service.  The Board observes that IBS is not listed as a chronic disease by which presumptive service connection may be established pursuant to 38 C.F.R. §§ 3.307 and 3.309.  Therefore, entitlement to service connection for IBS, to include as due to exposure to herbicide agents, based on presumptive service connection is not applicable in the instant appeal. 

With regard to the Veteran's and Appellant's assertions, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno.  The Board recognizes the Appellant's belief that the Veteran is entitled to service connection for IBS.  However, the Appellant does not possess the medical expertise to determine the nexus, or link, between the diagnosis of IBS and the Veteran's military service, to include any alleged exposure to herbicide agents.  Accordingly, the Appellant's lay assertions are not persuasive to the issue at hand and are afforded minimal probative value.

For the foregoing reasons, the Board finds that service connection for IBS, to include as due to exposure to herbicide agents, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicide agents, is denied. 

Entitlement to service connection for ischemic heart disease, to include as a result of exposure to herbicide agents, is denied.

Entitlement to service connection for irritable bowel syndrome, to include as a result of exposure to herbicide agents, is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issue of entitlement to service connection for a skin condition, to include as due to exposure to herbicide agents and environmental hazards, including fuel oil.

The Appellant, as the authorized substituted party and surviving spouse, seeks entitlement to connection for a skin condition.  The Appellant contends that the Veteran's skin condition was due to other environmental hazards during his period of service.

At the time of the Veteran's death, the Veteran was diagnosed with a skin condition established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain a diagnosis of a skin condition, variously diagnosed as actinic keratosis and bullous pemphigoid.  Service treatment records (STRs) indicate documented scars/marks on the Veteran's skin and an in-service laceration above his left eye.  However, the remaining inquiry is whether the evidence demonstrates the incurrence of actinic keratosis and/or bullous pemphigoid in service or as a result of fuel and oil exposure. 

A review of the evidence of record indicated that the Veteran's July 1962 enlistment examination report of medical history documented a 1/2 inch scar below the Veteran's left eye, a 1/4 inch scar in the Veteran's right palm, and a vaccination scar on the Veteran's upper left arm.  The December 1964 reenlistment examination documented the a 1/2 inch scar/mark on the Veteran's left elbow and right knee and a 1/4 inch scar/mark on his right elbow.  A June 1970 STR indicated that the Veteran had a small laceration above his left eye.  The September 1990 separation examination indicated 1/2 and 1/4 inch scars on the Veteran's left elbow and right knee.  

A June 2001 VA treatment note indicated that the Veteran was diagnosed with actinic keratosis skin lesions of the scalp and chest.  The Veteran reportedly had skin tags on his chest and scalp and a big black mole on the right side of his scalp. The Veteran was diagnosed with bullous pemphigoid in December 2012.  In December 2013, the Veteran submitted pictures of his skin, which showed red blotchy patches on his thighs, abdomen, right arm, chest etc.

In statements and during DRO and Board hearings, the Veteran and Appellant contended that the Veteran's skin condition was due to performing his MOS, which exposed the Veteran to boiler fuel oil.  The Veteran and Appellant testified that the Veteran used chemicals to clean and remove camouflage paint from aircraft without protective gear for 16 hours per day.  They also contend that the Veteran was exposed to hazardous fuel oil working in the boiler room aboard the USS Bon Homme Richard.  The Veteran was not afforded a VA skin conditions examination before his death.  As such, the Board finds it necessary to remand the instant appeal for a medical opinion to clarify whether the Veteran's actinic keratosis and/or bullous pemphigoid are of service origin or were caused by the Veteran's MOS. 

As the Veteran did not undergo a VA skin conditions examination before his death and his substantive appeal was not certified to the Board at the time of his death in October 2014, the Board determines that additional development is warranted in order to fairly decide the appealed issue of service connection for a skin condition, such that remanding the case for a medical opinion to address the matter is necessary.  See January 2014 VA Form 9. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from a medical professional with appropriate expertise in order to determine the etiology of the Veteran's diagnosed actinic keratosis and bullous pemphigoid condition before his October 2014 death.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  

The medical professional should clearly identify and/or confirm all diagnosed skin disabilities.  Then, with respect to each such diagnosed skin disability, the medical professional should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the skin disability had its onset or was medically related to any incident or event that occurred during the Veteran's periods of service, to include exposure to boiler fuel oil.

The examiner should consider and discuss the Veteran's and/or Appellant's lay assertions regarding the Veteran's skin condition, specifically the: a) Veteran's May 2011 statement; b) October 2013 DRO hearing transcript; c) pictures of the Veteran's skin submitted in December 2013; d) Appellant's June 2016 statement; and e) May 2017 Board hearing transcript.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue of service connection for a skin condition should be re-adjudicated based on the entirety of the evidence.  If the determination remains adverse, the Appellant and her representative should be issued an SSOC.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


